Opinion by
Mb. Justice Williams,
This appeal presents but one question. The facts upon which it is raised are free from difficulty. Alanson Stevens was the son of Morrill Stevens of Vermont, who was a brother of the late Hon. Thaddeus Stevens of Pennsylvania. After the death of his brother in Vermont, Thaddeus Stevens brought his two sons to Pennsylvania and treated them with the same kindness and liberality that he would have been expected to show them if they had been his own sons. Their interests in their father’s estate had remained in the hands of their guardian in *222their native state until after they came of age, when they executed a power of attorney to their uncle to settle with their guardian and receipt for the money due them. By virtue of this power of attorney Thaddeus Stevens received two thousand four hundred and sixty-one dollars belonging to Alanson. The power of attorney bore date on June 30, 1858. On the 12th of July following the decedent settled with Alanson and gave him his note for two thousand four hundred dollars of the money he had received from Kittridge, the guardian.
This terminated the relation of principal and agent, or attorney and client, and established that of debtor and creditor. In the meantime Alanson had been made the agent of his uncle, and was employed at a salary as superintendent of the Caledonia Iron Works located in Franklin county. In 1859 he married, but continued to reside at, and take charge of, the Iron Works. In 1861 or 1862 he enlisted in the army of the Union, in the artillery branch of the service, with a battery he had been instrumental in organizing. In 1863, while in the discharge of his duty, he was killed at the battle of Chickamauga. After his death his brother found the note of Thaddeus Stevens for twenty-four hundred dollars among other papers in his army trunk. This brother became the administrator of Alanson Stevens’s estate, which he settled; but he never made any use of, or claim upon, the note, and did not treat it as part of his brother’s assets. He held it for about eleven years, and died in 1874. His estate was administered by R. W. Shenk, who found the note among his papers, took possession of it, and placed it in the hands of William Lea-man, Esq., who retained it after Shenk’s death in 1880. In 1886 Wiestling, the appellant, who had been appointed administrator de bonis non of Alanson Stevens for this purpose, obtained possession of it and demanded payment from the executors of Thaddeus Stevens, the maker. The note was given in July, 1858, payable on demand. The maker died in 1868. No demand or claim of any sort was made upon him in his lifetime, and no paj^ment upon or acknowledgment of it was ever made by him. The payee held the note for over five years before his death. His administrator held it for more than eleven years. Shenk and Leaman held it for twelve years more. Twenty-eight years after its date the first demand is *223made for payment, and that comes after the death of all the parties who were in a position to know about the transaction or to explain its nonpresentment. Under such circumstances the statute of limitations is a conclusive answer to the appellant’s demand.
But it is urged that the statute ought not to apply because the maker of the note was a trustee for the payee. We are unable to find any evidence of the existence of a trust relation. Kittridge, the guardian, was a trustee, but his ward had grown out of his minority and called upon him, by his attorney in fact, for settlement. After the settlement with his guardian he next settled with his attorney in fact, received sixty-one dollars in cash, and a note payable on demand for twenty-four hundred dollars in full for the money received by him. The relation of guardian and ward was terminated by the act of the agent of Alanson Stevens. The relation of principal and agent was then closed by his own act in making settlement in full with his agent. The note created a new relation, that of debtor and creditor, and, so far as the evidence enables us to judge, that was the only relation thereafter existing between them. One witness testifies that the decedent once spoke of the note as representing money held by him in a fiduciary character. If this was so, it is clear that the word fiduciary must have been used in a popular and not in a legal sense, for there is no single fact in the case that points to the existence of any trust relation between the maker and the payee of the note. Rupp’s Appeal, 100 Pa. 537, and kindred authorities are not applicable on the facts of this case.
The decree appealed from was properly entered and is now affirmed.